PER CURIAM.
¶ 1. On May 18, 1998 this court granted a petition for review of a published court of appeals' decision, see Mason Shoe Mfg. Co. v. Firstar Bank Eau Claire, 217 Wis. 2d 715, 579 N.W.2d 789 (Ct. App. 1998), filed on behalf of Mason Shoe Manufacturing Company. The parties have filed a joint stipulation for dismissal and vacatur informing the court that they have reached an agreement disposing of all of the issues which were raised or might have been raised in the litigation. The parties ask this court to vacate the decisions of the court of appeals and the circuit court and remand the cases to the circuit court for entry of a judgment dismissing the cases with prejudice. The court concludes that, in this particular case, it is appropriate to honor the parties' request.
By the Court. — The decisions of the court of appeals and the circuit court are summarily vacated.
¶ 2. JUSTICE JON P. WILCOX did not participate.